COHEN, J.
M.S.B. appeals the termination of his parental rights to his three children. The action commenced with the filing of a petition for termination of parental rights and joint petition for stepparent adoption filed by the children’s mother and her husband. The basis of the petition and resulting final judgment stemmed from M.S.B.’s incarceration on a series of sexual assault charges involving children under the age of twelve. The most serious of those charges resulted in a sentence of life imprisonment.1
On appeal, M.S.B. concedes the adoption of the children to be in their best interest. However, he seeks continued contact with the children, presumably requiring the natural mother bring the children to his institution. M.S.B. misconstrúes the legal impact of the termination of his parental *533rights and the subsequent adoption by the stepfather.
AFFIRMED.
ORFINGER, C.J., and TORPY, J., concur.

. Section 63.089(4)(b), Florida Statutes (2011), provides that where a parent is or will be incarcerated for a significant period of a child's minority, the child is deemed to have been abandoned.